i          i       i                                                                     i        i      i




                                   MEMORANDUM OPINION

                                Nos. 04-10-00027-CR & 04-10-00028-CR

                                      Jeremy James MCGILVREY,
                                               Appellant

                                                      v.

                                           The STATE of Texas,
                                                 Appellee

                       From the 186th Judicial District Court, Bexar County, Texas
                          Trial Court Nos. 2009-CR-8655 & 2009-CR-10808W
                             Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:           Catherine Stone, Chief Justice
                   Karen Angelini, Justice
                   Sandee Bryan Marion, Justice

Delivered and Filed: February 24, 2010

DISMISSED

           The trial court’s certifications in these appeals state that the cases are “plea-bargain case[s],

and the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate Procedure

provides, “[t]he appeal must be dismissed if a certification that shows the defendant has a right of

appeal has not been made part of the record under these rules.” TEX . R. APP. P. 25.2(d). Appellant’s

counsel has filed written notice with this court, indicating counsel has reviewed the records in these
                                                                        04-10-00027-CR & 10-00028-CR

appeals and “can find no right of appeal for Appellant.” We construe this notice as an indication that

appellant will not seek to file amended trial court certifications showing that he has the right of

appeal. See TEX . R. APP . P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174, 177 (Tex.

App.—San Antonio 2003, no pet.). In light of the records presented, we agree with appellant’s

counsel that Rule 25.2(d) requires this court to dismiss these appeals. Accordingly, the appeals are

dismissed.



                                                       PER CURIAM

DO NOT PUBLISH




                                                 -2-